DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/25/2020 has been entered.

Claim Objections
Previous claims 7 and 13 are withdrawn in view of Applicant’s amendment filed on 11/25/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because computer-readable medium does not fall within one of the four statutory categories of invention.  Computer readable medium is not described in the specification.  Computer readable medium allows for non-statutory embodiments such as a signal or carrier wave under the broadest reasonable interpretation.  The suggested claim language to obviate the rejection is “non-transitory computer-readable medium”. 


Response to Arguments
Applicant’s arguments with respect to claims 1-4, 7-10, 13-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knittle (U.S. Pub. No. 2012/0005368).

Regarding claims 1 and 18, Knittle discloses a method of buffering, at a client device, a segment of an encoded data stream (see paragraph 0018, fig. 1, Client Device, 12), the segment being arranged in hierarchical layers comprising a base layer segment (considered as lower quality) and one or more enhancement layer segment (considered higher quality), the base layer segment being decodable to a base level of reproduction quality, and the one or more enhancement layer segment, together with the base layer segment, being decodable to enhanced level of reproduction quality, the method comprising the steps of (see fig. 3, paragraph 0018):
receiving at the client device the segment of the encoded data stream within a prescribed time period, the prescribed time period being determined at least in part by a bandwidth of a communication link from which the segment is received, a playback time of the segment, and an amount of data in the segment (see paragraph 0008-0010, 0012-0013, 0016, 0024-0025; measure network congestion of a pathway or medium currently being used to transmit the video to the client, 12 such as based on congestion levels perceived from each other.  The perceived network congestion NC may be mapped to the one of a plurality of bit rates A,B,C,Z used to encode the video segments or other content segments capable of being transmitted to the client 12.  At time t=t1, 
buffering, the base layer segment as much of the enhancement layer segment as was received in the prescribed time period, and as much of any additional enhancement layer segments as was received in the prescribed time period; (see paragraphs 0024-0025, fig. 3); and
decoding for output and playback the buffered base layer segment and each of the enhancement layer segment and additional enhancement layer segments as was completely received and buffered within the prescribed time period (see paragraphs 0017, 0019, 0025; decode and playback segments).


Regarding claim 2, Knittle discloses everything claimed as applied above 1 (see claim 1).  Knittle discloses wherein the segment comprises a plurality of segment units of data, each segment unit of data having a corresponding base layer unit (considered as low quality segment) and a corresponding enhancement layer unit (considered as high quality segment) (see fig. 3, t=t4; N, N-1, N-2).

Regarding claim 3, Knittle discloses everything claimed as applied above (see claim 2).  Knittle discloses wherein each base layer unit is decodable independently from other base layer units (see paragraph 0019 and fig. 3; decoding low quality segment). 

claim 4, Knittle discloses everything claimed as applied above (see claim 3).  Knittle discloses wherein each enhancement layer unit is decodable with its corresponding base layer unit independently from other base layer units or other enhancement layer units (see paragraph 0024 and fig. 3).

Regarding claim 7, Knittle discloses everything claimed as applied above (see claim 1).  Knittle discloses wherein the segment comprises data representing a plurality of frames of video data, and each frame is represented by a base layer unit and an enhancement layer unit (see fig. 3).

Regarding claim 8, Knittle discloses everything claimed as applied above (see claim 1).  Knittle discloses wherein the step of requesting the segment comprises requesting each of the base layer segment and the enhancement layer segment separately on a layer-by-layer basis (see paragraph 0015 and fig. 3).

Regarding claim 9, Knittle discloses everything claimed as applied above (see claim 8).  Knittle discloses wherein in the step of requesting the segment comprises requesting firstly the base layer segment, followed by the enhancement layer segment (see fig. 3, paragraph 0023-0024).

Regarding claim 10, Knittle discloses everything claimed as applied above (see claim 1).  Knittle discloses wherein the step of streaming the encoded data stream comprises requesting firstly the segment of the encoded data stream, followed by 

Regarding claim 13, Knittle discloses everything claimed as applied above (see claim 1).  Knittle discloses wherein the prescribed time is less than the playback time of the segment (see paragraph 0030).

Regarding claim 14, Knittle discloses everything claimed as applied above (see claim 1).  Knittle discloses wherein the reproduction quality is or is related to one or more of the following: resolution; compression; samples per second; or frames per second (see paragraph 0016; compression and fig. 3; low quality segment and high quality segment - resolution).

Regarding claim 16, Knittle discloses an apparatus for receiving and decoding an encoded data stream, the apparatus (see fig. 1, Client device 12) comprising:
a processor configured to: control streaming of an encoded data stream (see fig. 1; Rate controller 22);
a communications port configured to communicate with a source of the encoded data stream (see paragraph 0079; communication unit 220 is an interface with the content server 10.  The communication unit 220 uses an HTTP range and thus can selectively acquire an MPD or a segment of encoded data from the content server 10);
a buffer configured to buffer segments of the encoded data stream (see paragraph 0014, 0018, 0030; buffer); and

wherein each segment of the encoded data stream is arranged in hierarchical layers comprising a base layer segment (considered as lower quality) and one or more enhancement layer segments (considered as higher quality), the base layer segment being decodable to a base level of reproduction quality, and the one or more enhancement layer segments, together with the base layer segment, being decodable to enhanced level of reproduction quality (see fig. 3, paragraph 0018);
the processor being configured to cause the apparatus to:
receive the encoded data stream through the communications port for a prescribed time period, the prescribed time period being determined at least in part by a bandwidth of a communication link from which the data stream is received, a playback time of the data stream, and an amount of data in the data stream (see paragraph 0008-0010, 0012-0013, 0016, 0024-0025; measure network congestion of a pathway or medium currently being used to transmit the video to the client, 12 such as based on congestion levels perceived from each other.  The perceived network congestion NC may be mapped to the one of a plurality of bit rates A,B,C,Z used to encode the video segments or other content segments capable of being transmitted to the client 12.  At time t=t1, encoded video segment N, N-1, N-2, N-3 can be transmitted and played back at client 12 as low quality segment);
buffer the base layer segment as much of the enhancement layer segment as was received in the prescribed time period, and as much of any additional enhancement 
send the buffered base layer segment, as much of the enhancement layer segment as was received in the prescribed time period, and as much of any additional enhancement layer segments as was received in the prescribed time period from the buffer to the decoder for decoding (see paragraphs 0017, 0019, 0025 and fig. 3); and
decode for output and playback the buffered base layer segment and each of the enhancement layer segment and additional enhancement layer segments as was completely received and buffered within the prescribed time period (see paragraphs 0017, 0019, 0025; decode and playback segments).

Regarding claim 15, Knittle discloses everything claimed as applied above (see claims 1 and 16).  Knittle discloses wherein the step of sending the buffered base layer segment occurs following, or at the end of, the prescribed time period (see paragraph 0024 and fig. 3).

Regarding claim 17, Knittle discloses everything claimed as applied above (see claims 1 and 16).  Knittle discloses wherein the processor is further configured to cause the buffered base layer segment and what is received of the enhancement layer segment to be sent following, or at the end of, the prescribed time period (see fig. 3).

Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ramamurthy 		U.S. Patent No. 9,537,917
Soroushian			U.S. Pub. No. 2021/0021662
Van der Schaar		U.S. Patent No. 9,866,878

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663.  The examiner can normally be reached on M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 18, 2021.